Title: John Quincy Adams to Abigail Adams, 5 May 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Mother
            London May 5th: 1796.
          
          I received a few days ago your favour of Feby: 29. which was doubly grateful to me, as it was the first letter I had received from America, for many weeks.— Since then I have also received a letter from Philadelphia, which determines my immediate return to the Hague, from whence I hope that the next letter I shall write you will be dated.
          You will find in the papers enclosed all the news that are current.

A very important and decisive victory has been gained by the french army in Italy, the details of which have not however yet been received here. But the naval preponderancy of this Country becomes more aggravated and indisputable every day, and every french frigate that ventures to appear in the channel is sure of being immediately captured.
          Mr: Paine has written another pamphlet to which he has as usual given an eccentric title. It is “the decline and fall of the English system of finance.” Like all the former writings of that political Harlequin, it contains some coarse wit, some shrewd remarks, some whimsical combinations, with a vanity still inflating, and which has already swolen him to such a size, that we are tempted to believe the experiment of the frog in the fable, may be sometimes successful.— I send one of this pamphlet by the present opportunity, and if you think it worth reading, it will amuse you.
          Upon the whole I have pass’d a pleasant Winter here; the greatest objection that I can make against London is too much society. However I have had, and shall have again at the Hague as much of retirement as will serve as relief to the dissipation of this place, and I find that the last agrees best with my health.
          If the voice of fame is as busy as it usually is upon such occasions you will perhaps expect to be informed that I return not unaccompanied to Holland, and that the matrimonial propensity has been irresistible to me, as well as to others. But my dear Madam, the Grace of consideration, has not entirely forsaken our family, and upon the maturest reflection I have, though I own very reluctantly concluded that I must not yet take upon me the incumbrance of a family. My present sentiments indeed would answer the question I made in my letter from Helvoetsluys in a different manner from what I should have then inclined to: my affections have taken their direction, and if those with which they have been return’d can stand the test of an absence which must be of indefinite duration, you may consider my choice as irrevocably fixed. I may further add that it is pledged, and for its final conclusion waits only upon the permission of Prudence.— She tells me that I must return to the Hague alone, and wait for more favourable or more permanent prospects; and although Passion has summoned many very plausible arguments to prove that the present is the only moment for decision, and that the delay will perhaps produce the loss of the object, it is all to no purpose. Prudence is inflexible, and I go from hence alone.
          
          I have a letter from my brother at the Hague as late as the 28th: of last month. He has had a very severe attack of Rheumatism, which was afterwards followed by a still more violent bilious remittent fever; but he tells me that he has recovered all but his strength, and is daily gathering that. His last letter appears to be written in very good spirits, and he assures me that I need not make myself anxious on his account. I repeat this assurance with much pleasure to you, because I believe it to be really the case, and you will be glad to hear that he is out of danger; but I shall feel still easier when I shall have joined him myself.
          Our accounts from Boston are to the 8th: and from New-York to the 5th: of April. The intelligence both public and private is unpleasant though not unexpected. The increasing prospect of a contest between the Executive, and the popular branch in the Government of the United States, is a very alarming one to my mind. I have indeed no doubt where the right of the question lies, but that the wrong should appear in such strength is subject of serious reflection. I have yet great confidence in the sober discretion of the American People, and hope that when the crisis, which I fear is inevitable comes, their wisdom will settle it coolly according to their true interests.
          As to the private circumstances that have occurred at New-York, painful as it has been to hear of them, you know how long they had been expected by me, as well as by yourself and my father.
          With my affectionate remembrance to all friends, accept the assurance of invariable duty and attachment from your son
          
            John Q. Adams.
          
        